- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8463 PISMO COAST VILLAGE, INC. (Exact name of registrant as specified in its charter) California 95-2990441 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 165 South Dolliver Street, Pismo Beach, CA 93449 (Address of Principal Executive Offices) (Zip Code) (805) 773-5649 Registrants telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Subsection 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YES [ ]NO [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. 1,783 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following financial statements and related information are included in this Form 10-Q, Quarterly Report. 1. Accountants Review Report 2. Balance Sheets 3. Statements of Income and Retained Earnings 4. Statements of Cash Flows 5. Notes to Financial Statements (Unaudited) The financial information included in Part I of this Form 10-Q has been reviewed by Brown Armstrong Accountancy Corporation, the Company's Certified Public Accountants, and all adjustments and disclosures proposed by said firm have been reflected in the data presented. The information furnished reflects all adjustments which, in the opinion of management, are necessary to a fair statement of the results for the interim periods. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS STATEMENT ON FORWARD-LOOKING INFORMATION Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to anticipated expenses, capital spending and financing sources. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include, but are not limited to, those relating to competitive industry conditions, California tourism and weather conditions, dependence on existing management, leverage and debt service, the regulation of the recreational vehicle industry, domestic or global economic conditions and changes in federal or state tax laws or the administration of such laws. 2 OVERVIEW The Company continues to promote and depend upon recreational vehicle camping as the primary source of revenue. The rental of campsites to the general public provides income to cover expenses, complete capital improvements, and allow shareholders up to forty-five free nights camping annually. Additional revenues come from RV storage and spotting, RV service and repair, on-site convenience store, and other ancillary activities such as laundromat, arcade, and bike rental. The Company has been fortunate not to have significant impact due to the current economy. The RVing public actively seeks accommodations on the Central Coast despite volatile fuel prices and personal financial uncertainties. RVing offers an affordable outdoor recreational experience, and the Company provides quality facilities and services in a highly popular location. Total site occupancy is up 5.0% compared to this time last year due to good weather conditions and a high Spring occupancy. Occupancy projections look equal to last year throughout the remainder of the fiscal year. Revenues from ancillary operations such as the store, arcade, laundromat, and bike rental are slightly improved year-to-date, and management feels this is directly related to the economy, and this trend will continue throughout the remainder of the fiscal year. RV storage continues to be a major source of revenue for the Company, and this spring has seen an increase in demand from new storage customers. RV storage provides numerous benefits to the customer, including: no stress of towing, no need to own a tow vehicle, use of RV by multiple family members, and convenience. Ongoing investment in resort improvements has assured resort guests and shareholders a top quality, up-to-date facility. This quality and pride of ownership was evident when the National Association of RV Parks and Campgrounds Park of the Year was awarded to the resort for 2007-08. In addition, in a national My Favorite Campground contest sponsored by Woodalls, Pismo Coast Village was voted as one of the top ten favorite campgrounds for 2011. Also, Pismo Coast Village was one of forty-four parks nationally to receive an industry rated A park from over 33,000 surveys for customer satisfaction in 2013. The Companys commitment to quality, value, and enjoyment is underscored by the businesss success due to word of mouth and referrals from guests. In addition, investment for online marketing, ads in the two leading national directories, and trade magazine advertising formulates most of the business-marketing plan. RESULTS OF OPERATIONS The Company develops its income from two sources: (a) Resort Operations, consisting of revenues generated from RV site rentals, from RV storage space operations, and from lease revenues from laundry and arcade operations by third party lessees; and (b) Retail Operations, consisting of revenues from General Store operations and from RV parts and service operations. Income from resort operations for the three‑month period ended June 30, 2014, increased $157,960, or 10.7%, above the same period in 2013. Resort Income for the nine months ended June 30, 2014, increased $333,373, or 9.2%, above the same period ended June 30, 2013. This increase in the quarter ending June 30, 2014, is due primarily to a $89,751, or 8.3%, increase in paid site revenue, reflecting a 2.6% increase in paid site occupancy, and a site rental rate increase effective January 1, 2014. The quarterly increase also reflects a 17.4%, or $60,053, increase in the Companys RV storage program due to new storage customers and increased towing activity. The increase in Resort Operations Income for the nine-month period reflects increases in site rental of $162,256, or 6.3%, and $156,964, or 16.3%, in storage activity for the reasons mentioned above. Management feels these increases in revenue reflect ongoing loyalty from return customers that appreciate the Resorts location and commitment to quality guest services. 3 Seasonal fluctuations within this industry are expected, and management projects that income for the fourth quarter will be approximately 40% of its annual revenue. This approximation is based on historical information. Income from Retail Operations, for the three-month period ending June 30, 2014, increased $27,631, or 8.3%, above the same period in 2013. This increase reflects a $23,493, or 11.9%, increase in the General Store. The RV Service revenue increased by $4,138, or 3.1%, over the previous year. Income from Retail Operations for the nine-month period ending June 30, 2014, increased by $105,356, or 13.5%, above the same period ended June 30, 2013. This reflects a $65,307, or 18.5%, increase in RV Service income and a $40,051, or 9.3%, increase in General Store income. Management feels this increase in revenue from retail operations reflects current emphasis on logo apparel, and customers capability and willingness to spend more money on the resort. The increase in RV Service reflects staff efforts to up-sell service items such as wash and waxes, and roof repair. The Company anticipates similar activity in both income from resort operations and retail operations through the remainder of fiscal year 2014. Operating expenses for the quarter ended June 30, 2014, increased $88,681 or 8.8%, from the same period in 2013. This increase in expense is primarily a result of labor and labor related expenses, workers compensation insurance, liability insurance, electricity, and water/sewer. Operating expenses for the nine-month period ended June 30, 2014, increased $231,240, or 7.8%, from the same period in 2013. This increase is primarily due to labor and labor related expenses, workers compensation, pool service, RV corporate property tax, storage lot security, accounting, liability insurance, water/sewer, and electricity. Also, reflected in this nine-month increase is savings of $23,767 due to the termination of a storage property lease, and the reduction of interest on Company notes payable of $23,196. Cost of Goods Sold for 2014 are within projected levels at 44.6% of retail sales for the quarter and 45.1% year-to-date. Cost of Goods Sold for 2013 was 45.1% and 45.8%, respectively. Interest Expense for the three‑month and nine-month periods ended June 30, 2014, is $39,484 and $119,066, respectively, compared to $46,429 and $142,936 the previous year. This decrease in interest expense reflects the current interest rate, and the Companys decision to make an accelerated payment of $400,000 towards the notes. Net Income for the quarter ending June 30, 2014, increased by $58,106, or 20.7%, compared with the same period ending June 30, 2013. This quarterly increase in Net Income is primarily due to increased resort and retail operations income. Net Income for the nine-months ending June 30, 2014, increased by $101,188, or 27.1%, compared with the same period ending June 30, 2013. This increase in Net Income is a result of an increase in resort and retail operations income, and a decrease in interest expense. The last quarter of 2014 is expected to provide adequate resources for continuing business and provide for planned capital expenditures. Management has introduced various marketing promotions with reduced rates to increase revenues during low occupancy periods. However, due to the nature of business and economic cycles and trends, rates may be adjusted accordingly, if deemed necessary. Although the supply‑demand balance generally remains favorable, future-operating results could be adversely impacted by weak demand. This condition could limit the Company's ability to pass through inflationary increases in operating costs as higher rates. Increases in transportation and fuel costs or sustained recessionary periods could also unfavorably impact future results. However, the Company believes that its financial strength and market presence will enable it to remain extremely competitive. 4 LIQUIDITY The Company planned capital expenditures of approximately $550,000 in fiscal year 2014 to further enhance the resort facilities and services. These projects include replacement of a restroom, playground upgrade, road paving, and replacement of the security patrol vehicle. Funding for these projects was, as expected, from normal operating cash flows. These capital expenditures are expected to increase the resorts value to its shareholders and the general public. The Company's current cash position, as of June 30, 2014, is $2,199,201, which is 4.4% more than the position on September 30, 2013. This increase in cash on hand reflects the current year to date increase in income of $438,729, and a $400,000 principal payment towards the Companys notes payable. The present level of cash is being maintained in anticipation of large capital expenditures in the upcoming fiscal year. Capital projects are designed to enhance the marketability of the camping sites and enhance support facilities. Recognizing the age of the Resort and increased demands resulting from modern recreational vehicles, the Board has directed management to provide plans to update and improve accommodations of the Resort. Accounts Receivable for the period ending June 30, 2014 decreased $3,645 below June 30, 2013, and reflects efforts by staff to collect overdue accounts. Accounts Payable and accrued liabilities decreased $15,570 to an amount of $151,771 for June 30, 2014, compared to the same period ending 2013. This decrease was primarily due to timing of payment of monthly liabilities. All undisputed payables have been paid in full according to the Company's policy. The Company has consistently demonstrated an ability to optimize revenues developed from Resort and Retail Operations during the summer season. During other less revenue producing periods, RV storage space and site rentals are paid for in advance and used for Resort improvements and cash reserves. The Company has a revolving line of credit for $500,000 to augment operating or capital expenditure cash needs during off-season periods. The Company considers its financial position sufficient to meet its anticipated future financial requirements. The foregoing information is forward‑looking, based upon certain assumptions of future performance, which may not come to fruition. DISCLOSURE CONCERNING WEBSITE ACCESS TO COMPANY REPORTS The Company makes available on its website, www.pismocoastvillage.com, access to its annual report on Form 10‑K, quarterly reports on Form 10‑Q, current reports on Form 8‑K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). The public may read and copy any of the materials filed with the SEC at the SEC's Public Reference Room located at treet, N. E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1‑800‑SEC‑0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy statements, and other information that the Company files with the SEC. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not Applicable 5 ITEM 4T. CONTROLS AND PROCEDURES DISCLOSURE CONTROLS AND PROCEDURES As required by Rule 13a‑15 under the Securities Exchange Act of 1934 (the "1934 Act"), as of June 30, 2014, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer/General Manager (our principal executive officer) and our Chief Financial Officer (our principal financial officer). Based upon and as of the date of that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as described in Item 8A(T) included with our Annual Report on Form 10‑K for the year ended September 30, 2013. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the 1934 Act is recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the 1934 Act is accumulated and communicated to our management, including our principal executive officer and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. INTERNAL CONTROL OVER FINANCIAL REPORTING There have not been any changes in our internal control over financial reporting (as defined in Rules 13a‑15(f) and 15d‑15(f) promulgated by the SEC under the 1934 Act) during the nine‑months ended June 30, 2014, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II ‑ OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS No pending legal proceedings against the Company other than routine litigation incidental to the business. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not Applicable ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not Applicable ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable ITEM 5. OTHER INFORMATION Not Applicable 6 ITEM 6. EXHIBITS Exhibit No. Description of Exhibit Sequential Page Number 27 Financial Data Schedule 99 Accountants Review Report 31.1 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 31.2 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 31.3 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Wayne Hardesty, Chief Financial Officer, principal financial officer and principal accounting officer) 32.1 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 32.2 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 32.3 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Wayne Hardesty, Chief Financial Officer, principal financial officer and principal accounting officer) 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PISMO COAST VILLAGE, INC. (Registrant) Date: August 12, 2014 Signature: /s/ RONALD NUNLIST Ronald Nunlist, President and Chairman of the Board Date: August 12, 2014 Signature: /s/ WAYNE HARDESTY Wayne Hardesty, V.P. - Finance/Chief Financial Officer (principal financial officer and principal accounting officer) Date: August 12, 2014 Signature: /s/ JAY JAMISON Jay Jamison, General Manager/Chief Executive Officer (principal executive officer) 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Pismo Coast Village, Inc. 165 South Dolliver Street Pismo Beach, California 93449 We have reviewed the accompanying balance sheets of Pismo Coast Village, Inc. (Company) as of June 30, 2014 and 2013, and the related statements of income and retained earnings and cash flows for the three and nine-month periods ended June 30, 2014 and 2013. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards generally accepted in the United States of America, the balance sheet of the Company as of September 30, 2013, and the related statements of income and retained earnings, and cash flow for the year then ended, and in our report dated November 12, 2013, we expressed an unmodified opinion on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of September 30, 2013, is fairly stated, in all material respects. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California August 12, 2014 9 PISMO COAST VILLAGE, INC. BALANCE SHEETS JUNE 30, 2, 2013 June 30 2014 (Unaudited) September 30, 2013 (Audited) June 30, 2013 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 2,199,201 $ 2,105,839 $ 2,340,251 Accounts receivable 15,503 27,385 19,148 Inventory 202,820 161,853 187,021 Current deferred income taxes 77,700 82,800 70,800 Prepaid income taxes - - 4,900 Prepaid expenses 67,443 48,136 5,475 Total current assets 2,562,667 2,426,013 2,627,595 Pismo Coast Village Recreational Vehicle Resort and Related Assets  Net of accumulated depreciation 14,464,039 14,369,564 14,463,341 Other Assets 14,980 18,274 19,372 Total Assets $ 17,041,686 $ 16,813,851 $ 17,110,308 LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts payable and accrued expenses $ 151,771 $ 186,960 $ 167,341 Accrued salaries and vacation 73,533 214,361 68,091 Rental deposits 1,592,587 934,229 1,494,545 Income taxes payable 93,600 121,100 - Current portion of notes payable 73,506 202,811 184,986 Total current liabilities 1,984,997 1,659,461 1,914,963 Long-Term Liabilities Long-term deferred income taxes 838,700 893,900 868,500 Note payable Donahue Transportation, net of current portion 60,434 74,080 78,481 Note payable Heritage Oaks Bank, net of current portion 2,553,017 2,948,768 3,308,205 Total Liabilities 5,437,148 5,576,209 6,170,149 Stockholders Equity Common stock  no par value, 1,800 shares Issued, 1,783 and 1,787 shares outstanding at June 30, 2014 and 2013, respectively 5,594,369 5,606,919 5,606,919 Retained earnings 6,010,169 5,630,723 5,333,240 Total stockholders equity 11,604,538 11,237,642 10,940,159 Total Liabilities and Stockholders Equity $ 17,041,686 $ 16,813,851 $ 17,110,308 The accompanying notes are an integral party of these financial statements. 10 PISMO COAST VILLAGE, INC. STATEMENTS OF INCOME AND RETAINED EARNINGS (UNAUDITED) THREE AND NINE MONTHS ENDED JUNE 30, 2 Three Months Ended June 30, Nine Months Ended June 30, 2014 2013 2014 2013 Income Resort operations $ 1,634,749 $ 1,476,789 $ 3,960,104 $ 3,626,731 Retail operations 358,639 331,008 886,963 781,607 Total income 1,993,388 1,807,797 4,847,067 4,408,338 Cost and Expenses Operating expenses 1,100,348 1,011,667 3,211,799 2,980,559 Cost of goods sold 159,904 149,285 400,264 357,759 Depreciation and amortization 91,215 87,368 273,067 256,485 Total cost and expenses 1,351,467 1,248,320 3,885,130 3,594,803 Income from Operations 641,921 559,477 961,937 813,535 Other Income (Expense) Interest and dividend income 499 982 2,525 2,909 Interest expense (39,484) (46,429) (119,066) (142,936) Total other (expense) (38,985) (45,447) (116,541) (140,027) Net Income Before Provision for Income Tax 602,936 514,030 845,396 673,508 Provision for Income Tax Expense 264,400 233,600 370,500 299,800 Net Income $ 338,536 $ 280,430 474,896 373,708 Retained Earnings  Beginning of Period 5,630,723 4,959,532 Redemption of Stock (95,450) Retained Earnings  End of Period $ 6,010,169 $ 5,333,240 Net Income Per Share $ 189.87 $ 156.93 $ 266.35 $ 209.13 The accompanying notes are an integral part of these financial statements. 11 PISMO COAST VILLAGE, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED JUNE 30, 2 2014 2013 Cash Flows From Operating Activities Net Income $ 474,896 $ 373,708 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization $ 273,067 $ 256,485 Changes in operating assets and liabilities Decrease in accounts receivable 11,882 1,399 Increase in inventory (40,967) (29,226) Decrease (Increase) in current deferred income taxes 5,100 2,800 Decrease (Increase) in prepaid income taxes - 98,900 (Increase) Decrease in prepaid expenses (19,307) 34,701 Decrease (Increase) in accounts payable and accrued expenses (35,189) 16,825 Decrease in accrued salaries and vacation (140,828) (115,231) Increase in rental deposits 658,358 611,975 Income taxes payable (27,500) - Increase (decrease) in long term deferred income taxes (55,200) 71,700 Total adjustments 629,416 950,328 Net cash provided by operating activities 1,104,312 1,324,036 Cash Flows Used in Investing Activities Capital expenditures (364,248) (489,235) Net cash used in investing activities (364,248) (489,235) Cash Flows from Financing Activities Redemption of Stock (108,000) - Principal payments on notes payable (538,702) (327,485) Net cash (used in) financing activities (646,702) (327,485) Net increase (decrease) in cash and cash equivalents 93,362 507,316 Cash and Cash Equivalents  Beginning of Period 2,105,839 1,832,935 Cash and Cash Equivalents  End of Period $ 2,199,201 $ 2,340,251 Schedule of Payments of Interest and Taxes Cash paid for interest during the period $ 119,066 $ 142,936 Cash paid for income taxes during the period $ 327,000 $ 126,387 The accompanying notes are an integral part of these financial statements. 12 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 1  NATURE OF BUSINESS Nature of Business Pismo Coast Village, Inc. (Company) is a recreational vehicle camping resort. Its business is seasonal in nature with the fourth quarter, the summer, being its busiest and most profitable. NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue and Cost Recognition The Companys revenue is recognized on the accrual basis as earned based on the date of stay. Expenditures are recorded on the accrual basis whereby expenses are recorded when incurred, rather when paid. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments including certificates of deposit with maturities of three months or less when purchased, to be cash equivalents. Inventory Inventory has been valued at the lower of cost or market on a first-in, first-out basis. Inventory is comprised primarily of finished goods in the general store and in the RV repair shop. Property and Equipment All property and equipment are recorded at cost. Depreciation of property and equipment is computed using an accelerated method based on the cost of the assets, less allowance for salvage value, where appropriate. Depreciation rates are based upon the following estimated useful lives: Building and resort improvements 5 to 40 years Furniture, fixtures, equipment and leasehold improvements 5 to 31.5 years Transportation equipment 5 to 10 years Earnings (Loss) Per Share The earnings (loss) per share for 2014 and 2013 are based on the 1,783 and 1,787 shares issued and outstanding. The financial statements report only basic earnings per share, as there are no potentially dilutive shares outstanding. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 13 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Income Taxes The Company uses the asset-liability method of computing deferred taxes in accordance with Accounting Standards Codification (ASC) Income Taxes topic 740. ASC 740 requires, among other things, that if income is expected for the entire year, but there is a net loss to date, a tax benefit is recognized based on the annual effective tax rate. ASC 740 also requires, among other things, the recognition and measurement of uncertain tax positions based on a more likely than not (likelihood greater than 50%) approach. As of June 30, 2014, the Company did not maintain any uncertain tax positions under this approach and, accordingly, all tax positions have been fully recorded in the provision for income taxes. The Companys policy is to consistently classify interest and penalties associated with income tax expense separately from the provision for income taxes. Interest or penalties associated with income taxes have been included in this provision for income taxes. The Company does not expect any material changes through June 30, 2015. Although the Company does not maintain any uncertain tax positions, tax returns remain subject to examination by the Internal Revenue Service for fiscal years ending on or after September 30, 2010 and by the California Franchise Tax Board for fiscal years ending on or after September 30, 2009. Advertising The Company follows the policy of charging the costs of non-direct advertising as incurred. Advertising expense was $25,520 and $28,812 for the nine months ended June 30, 2014 and 2013, respectively. There was no advertising expense capitalized in prepaid expense. Concentrations of Credit Risk: At June 30, 2014, the Company had cash deposits in excess of the $250,000 federally insured limit with Heritage Oaks Bank of $455,800; however, in the past the Company has used an Excess Deposit Insurance Bond, which secures deposits up to $1,500,000. It has recently been stated by bank regulators that this insurance bond is not enforceable. Heritage Oaks Bank is a member of CDARS, the Certificate of Deposit Account Registry Service. Large deposits are divided into smaller amounts and placed with other FDIC insured banks, which are also members of the CDARS network. Then, those member banks issue CDs in amounts under $250,000, so that the entire investment is eligible for FDIC insurance. Recent Accounting Pronouncements The Company has reviewed all recently issued accounting pronouncements and does not believe the adoption of such pronouncements have an impact on the Companys financial condition or results of their operations. Various accounting standards and interpretations were issued with effective dates subsequent to June 30, 2014. The Company has evaluated the recently issued accounting pronouncements that are effective in the current period and believes that none of them will have a material effect on the Companys financial position, results of operations or cash flows when adopted. 14 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2(Unaudited) AND SEPTEMBER 30, 2012 (Audited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Subsequent Events Events subsequent to June 30, 2014 have been evaluated through August 12, 2014, which is the date the financial statements were available to be issued. NOTE 3 - PISMO COAST VILLAGE RECREATIONAL VEHICLE RESORT AND RELATED ASSETS At June 30, 2014, September 30, 2013 and June 30, 2013, property and equipment included the following: June 30, 2014 September 30, 2013 June 30, 2013 Land $ 9,957,263 $ 9,957,263 $ 9,957,263 Building and resort improvements 10,691,168 10,691,168 10,731,575 Furniture, fixtures, equipment and leasehold improvements 515,487 476,623 470,894 Transportation equipment 480,881 459,718 459,718 Construction in progress 373,460 69,240 68,636 22,018,259 21,654,012 21,688,086 Less: accumulated depreciation (7,554,220) (7,284,448) (7,224,745) $ 14,464,039 $ 14,369,564 $ 14,463,341 Depreciation expense for June 30, 2014 and 2013 were $269,773 and $253,191, respectively. NOTE 4- LINE OF CREDIT The Company has a revolving line of credit with Heritage Oaks Bank for $500,000, expiring March 23, 2015. There is no outstanding amount for the line of credit at June 30, 2014, September 30, 2013 and June 30, 2013. 15 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 5- NOTES PAYABLE The Company secured permanent financing on the purchase of storage lot land in Arroyo Grande, California, with Heritage Oaks Bank. The loan was originated on May 8, 2008. The total loan currently outstanding is $2,608,476 and was financed over a period of ten years at a variable interest rate currently at 5.0%. The payments are currently $15,416 per month interest and principal. The Company secured a note payable with Donahue Transportation Services Corp on a 2008 Tow Truck. The loan originated on December 9, 2009. The total loan currently outstanding is $24,351 and financed over a period of seven years at an interest rate of 8.39%. The payments are currently $799 per month interest and principal. The Company secured a lease which has been classified as a capital lease and included with notes payable. The capital lease is with Donahue Transportation Services Corp on a 2013 Hino Truck. The lease originated on May 10, 2012. The total balance currently outstanding is $54,130 and is financed over a period of seven years at an interest rate of 4.751%. The payments are currently $1,046 per month interest and principal. At June 30, 2014, minimum payments are as follows: For the Year Ending June 30, 2015 $ 73,506 2016 77,605 2017 80,917 2018 2,443,569 2019 11,360 Thereafter - Total $ 2,686,957 NOTE 6 - COMMON STOCK Each share of stock is intended to provide the shareholder with free use of the resort for a maximum of 45 days per year. If the Company is unable to generate sufficient funds from the public, the Company may be required to charge shareholders for services. A shareholder is entitled to a pro rata share of any dividends as well as a pro rata share of the assets of the Company in the event of its liquidation or sale. The shares are personal property and do not constitute an interest in real property. The ownership of a share does not entitle the owner to any interest in any particular site or camping period. 16 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2(Unaudited) AND SEPTEMBER 30, 2012 (Audited) NOTE 7 - INCOME TAXES The provision for income taxes is as follows: June 30, 2014 June 30, 2013 Income tax expense $ 370,500 $ 299,800 The Company uses the asset-liability method of computing deferred taxes in accordance with FASB Accounting Standards Codification (ASC) Topic 740. The difference between the effective tax rate and the statutory tax rates is due primarily to the effects of the graduated tax rates, state taxes net of federal tax benefit and nondeductible variable costs of shareholder usage. NOTE 8- OPERATING LEASES The Company leases a lot in Oceano, California, to use as storage lot, at $2,933 per month. The lease has converted to a month-to-month lease; however, the lessor is considering a long-term renewal at this time. The Company has a five-year lease obligation for a copier. Rental expense under this operating lease is $414 per month. At June 30, 2014, future minimum lease payments under these leases were as follows: For the Year Ended June 30, 2015 $ 4,965 2016 4,965 2017 3,724 2018 - 2019 - Total $ 13,654 Rent expense under these agreements were $26,984 and $50,751 for the nine-month period ended June 30, 2014 and 2013, respectively. NOTE 9 - EMPLOYEE RETIREMENT PLANS The Company is the sponsor of a 401(k) profit sharing pension plan, which covers substantially all full-time employees. Employer contributions are discretionary and are determined on an annual basis. The Companys matching portion of the 401(k) safe harbor plan was $39,882 and $36,862 for the nine months ended June 30, 2014 and 2013, respectively. 17
